Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rhonda T. Brantley and Shelia L. Bra-cato appeal the district court’s orders dismissing these actions for failure to timely effect service of process. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brantley v. Ethicon, Inc., Nos. 2:12-cv-02605, 2:12-*442md-02327, 2016 WL 305064 (S.D. W. Va. Jan. 25, 2016); Bracato v. Ethicon, Inc., Nos. 2:12-cv-02697, 2:12-md-02327, 2016 WL 312366 (S.D. W. Va. Jan. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED